HOUGH, Circuit Judge,
(concurring). Though agreeing with Judge Manton’s opinion, the novelty of the question raised on or by the enactment of 841-b, Code Civ. Pro., may excuse this concurrence.
Clearly the trial Justice in the Supreme Court of New York, found the fact to be that plaintiff’s decedent was guilty of contributory negligence. That fact could just as well be established by plaintiff’s own evidence, as in any other way.
Plaintiff-in-error’s contention at this bar, is that this finding once lawfully made is always and in every court, binding on plaintiff below; and further that the form in which the State Court recorded its decision, is of no importance; or at least that the substantial finding must be given effect if discoverable in or in spite of the form chosen.
I do not think this true in a case of the kind presented. The well known rule is that if under New York procedure a complaint be dismissed not “on the merits,” plaintiff is not barred from a second suit. If the trial is with a jury as of right, the equivalent of a dismissal on the merits is a directed verdict; but a defendant cannot move for a direction before he rests; but he can move for a dismissal of that particular complaint at any time. The propriety of this practice is specifically pointed out in Porges v. United States, etc., Co., 203 N. Y. 181, 186, 96 N. E. 424, where it is also held that a motion for dismissal will be treated as one for a directed verdict if such motion should have been made and granted. The same point is illustrated by the Nauyalis cases cited supra.
But in this case, defendant below, when in the State Court, neither moved for a direction of verdict, nor had any right so to do, for it neither introduced evidence nor rested on that adduced by plaintiff. Consequently the trial court did no more than grant the motion as made; and the ordinary order of dismissal is correct both in form and substance. Indeed non constat that defendant ever intended to ask for more, or that the Court would have granted more. Therefore the Ploxin Case (supra) and many earlier and similar rulings apply.
As to the questions of negligence, including contributory, they were left to the jury in the manner now for some years approved in this circuit. Lehigh Valley, etc., Co. v. Allied, etc., Co. (C. C. A.) 271 Fed. 900; Taber v. Davis (C. C. A.) 280 Fed. 612; compare contra Phillips v. Penna., etc., Co. (C. C. A.) 283 Fed. 381.